United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1727
Issued: July 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 7, 2017 appellant filed a timely appeal from a July 13, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.2
ISSUE
The issue is whether appellant met his burden of proof to establish a right shoulder injury
causally related to an accepted May 4, 2017 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its July 13, 2017 decision. The
Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore, the
Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 11, 2017 appellant, then a 36-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that, on May 4, 2017, he injured his right shoulder while lifting
a tray of mail. Appellant stopped work the next day and returned to work on June 13, 2017.
Appellant provided a May 5, 2017 note to his supervisor, D.B., in which he requested
emergency leave to see a doctor for severe shoulder pain. He noted that he could not lift or move
his right hand and that the pain began when he awoke. Although he took pain medication,
appellant was still in severe pain and needed to see an emergency doctor.
In a May 5, 2017 emergency department discharge form, Dr. Richard Wong, an emergency
medicine specialist, diagnosed rotator cuff impingement syndrome of appellant’s right shoulder.
General information about rotator cuff tendinitis was provided. Dr. Wong restricted appellant
from heavy lifting until cleared by his primary care physician.
In a May 6, 2017 note, Dr. Eduard Shnaydman, a family physician and osteopath, requested
that appellant be excused from work due to illness from May 6 to 13, 2017.
A May 7, 2017 accident report form noted the history of injury and that appellant had
finished his assignment and finalized his tour on May 4, 2017. It also indicated that he went to his
own treating physician on May 5, 2017. In a May 8, 2017 statement, acting supervisor, R.M.,
contended that appellant never reported an injury on May 4, 2017.
In May 11 and 18, 2017 duty status reports (Form CA-17) and an attending physician report
(Form CA-20), Elizabeth Thomas, a physician assistant, diagnosed appellant with right shoulder
tendinitis. Appellant was held off work and referred to physical therapy.3
A May 11, 2017 prescription note from Citimedical indicated that appellant was diagnosed
with right rotator cuff tendinitis.
In a June 6, 2017 development letter, OWCP informed appellant that when his claim was
first received it appeared to be a minor injury that resulted in minimal or no lost time from work.
As such, it administratively approved a limited amount of medical expenses without considering
the merits of the claim. OWCP since reopened appellant’s claim as appellant had not returned to
work in a full-time capacity. It requested that he provide additional medical evidence which
contained a physician’s opinion supported by a medical explanation as to how the reported work
incident caused or aggravated a medical condition. Appellant was afforded 30 days to provide the
necessary evidence.
OWCP received supplemental statements from appellant dated June 13 and 14, 2017.
In a May 11, 2017 initial report, Dr. Manuel Ceja, an internist, noted the history of
appellant’s May 4, 2017 employment incident and indicated that he had not returned to work since
3
Below Ms. Thomas’ signature on the form reports is a stamp indicating the name and address of “Manuel A. Ceja,
MD AME.” However, the form reports were not signed by the physician.

2

the incident. He provided an assessment of right shoulder pain and right shoulder impingement
syndrome. Dr. Ceja indicated that appellant was not fit for duty and was temporarily totally
disabled.
On May 18, 2017 Ms. Thomas completed CA-7 and CA-20 form reports wherein she
opined that appellant’s right shoulder tendinitis was a result of the employment activity of lifting
a heavy tray.
In May 18 and June 1, 2017 reports, Dr. Ceja provided an assessment of unspecified sprain
of right shoulder joint. He continued to opine that appellant was unfit for duty.
In a June 5, 2017 report, Dr. Ceja reported that the May 25, 2017 magnetic resonance
imaging (MRI) scan of appellant’s right shoulder revealed rotator cuff tear and suggested an
additional labral injury with associated bursitis. He continued to provide an assessment of
unspecified right shoulder joint sprain. Dr. Ceja indicated that appellant was fit for light duty and
had temporary total disability. A copy of the May 25, 2017 MRI scan was provided.
CA-7 medical forms dated June 1 and 13, 2017 and CA-20 attending physician forms dated
June 1, 5, and 13, 2017 were also provided. The reports were signed either by Dr. Ceja or a
physician with an illegible signature. The duty status reports and attending physician reports dated
June 1 and 5, 2017 indicated that appellant’s diagnosis of right shoulder tendinitis condition was
causally related to the employment activity of lifting a heavy tray. The June 13, 2017 duty status
and attending physician reports indicated that the diagnosed right rotator cuff tear was due to the
reported injury of lifting a heavy tray. On the CA-20 forms, Dr. Ceja noted with a check mark in
a box marked “yes” that appellant’s condition was caused or aggravated by an employment injury.
By decision dated July 13, 2017, OWCP denied appellant’s claim. It accepted that the
May 4, 2017 work incident occurred as alleged and that appellant had been diagnosed with right
shoulder conditions. However, OWCP found that the medical evidence of record was insufficient
to establish that appellant’s diagnosed conditions were causally related to the accepted
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence,5 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which compensation is claimed is causally related
to that employment injury.6

4

Supra note 1.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7 There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.8 Second, the employee must submit evidence, generally
only in the form of probative medical evidence, to establish that the employment incident caused
a personal injury.9 An employee may establish that the employment incident occurred as alleged,
but fail to show that his or her disability or condition relates to the employment incident.10
Causal relationship is a medical question that generally requires the submission of
rationalized medical opinion evidence to resolve the issue.11 The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.12 The weight of the medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested, and the medical rationale
expressed in support of the physician’s opinion.13
ANALYSIS
The Board finds that appellant failed to establish that he sustained a right shoulder injury
causally related to the accepted May 4, 2017 employment incident.
Dr. Ceja initially evaluated appellant on May 11, 2017. He noted the history of the May 4,
2017 employment incident and diagnosed right shoulder pain and right shoulder impingement
syndrome. In subsequent reports, Dr. Ceja diagnosed unspecified sprain of right shoulder joint.
While Dr. Ceja accurately reported the history of the May 4, 2017 incident, he did not opine that
appellant’s right shoulder conditions were causally related to the May 4, 2017 employment
incident. The Board has held that medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship.14
While Dr. Ceja submitted Form CA-20 and Form CA-17 reports which opined that
appellant’s conditions of right shoulder tendinitis and right shoulder rotator cuff tear were due to
7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

10

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

11

See Robert G. Morris, 48 ECAB 238 (1996).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

13

James Mack, 43 ECAB 321 (1991).

14
C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).

4

the work incident of lifting a heavy tray, those reports are also insufficient to establish appellant’s
claim as Dr. Ceja did not provide a rationalized explanation, supported by objective findings, to
establish whether or how the diagnosed conditions were caused or affected by the May 4, 2017
work incident. A medical report is of limited probative value on the issue of causal relationship if
it contains a conclusion regarding causal relationship which is unsupported by medical rationale.15
On the CA-20 forms he checked a box marked “yes” indicating that appellant’s diagnosed
conditions were caused or aggravated by his federal employment activity. The Board has held that
form reports which contain a box checked “yes” in support of causal relationship, without further
explanation or rationale, are insufficient to establish the claim.16
In the May 5, 2017 emergency department report, Dr. Wong diagnosed rotator cuff
impingement syndrome of the right shoulder. However, this report is also insufficient to establish
appellant’s claim as Dr. Wong did not provide an opinion on the cause of appellant’s right shoulder
condition.17
The MRI scan report of record is of limited probative value because it is a diagnostic test
which provides only interpretative data. The Board has held that reports of diagnostic tests are of
limited probative value as they fail to provide an opinion on the causal relationship between
appellant’s employment duties and the diagnosed conditions. For this reason, this evidence is
insufficient to meet appellant’s burden of proof.18
The medical form reports by physician assistant Ms. Thomas also fail to establish
appellant’s traumatic injury claim. Physician assistants are not considered physicians as defined
under FECA and their medical opinions regarding diagnosis and causal relationship are of no
probative value.19
The work excuse and prescription notes are not probative medical evidence as they do not
contain rationalized medical opinion that appellant’s diagnosed conditions were causally related
to his accepted May 4, 2017 employment incident.20
The Board, therefore, finds that appellant has not met his burden of proof to establish an
injury causally related to the accepted May 4, 2017 employment incident.

15

S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-0975 (issued February 6, 2009).

16

See R.S., Docket No. 15-1834 (issued December 23, 2015).

17

See supra note 14.

18

See A.B., Docket No. 17-0301 (issued May 19, 2017).

19
5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005). Section 8102(2) of FECA provides that the term
physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law. See also R.H., Docket No. 16-1802 (issued
February 1, 2017) (physician assistants are not considered physicians under FECA).
20

See John W. Montoya, 54 ECAB 306 (2003).

5

On appeal appellant reiterates that he injured his right shoulder while lifting a heavy tray
of mail and was treated for same. The issue of causal relationship is a medical question that must
be established by probative medical opinion from a physician.21 As explained above, appellant
has not submitted such probative medical evidence in this case. Thus, the Board finds that he has
not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right shoulder
injury causally related to the accepted May 4, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 13, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 9, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

6

